Citation Nr: 0203644	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
status post residuals of excision of the right patella.

2. Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This decision denied an evaluation 
in excess of 20 percent for residuals of excision of the 
right patella, and granted a 10 percent evaluation for 
arthritis of the right knee.  The veteran subsequently 
perfected this appeal.

In July 2000, the Board remanded this case for further 
development.  The case has since returned to the Board.  


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's right knee disability is manifested by no 
more than moderate instability and a 40-cm scar on the 
right leg related to the patellectomy repair that is well 
healed and non-tender.  

3. The veteran has X-ray and magnetic resonance imaging (MRI) 
findings of degenerative changes, atrophy of the right 
leg, and subjective complaints of pain.  There is no 
evidence of ankylosis and on VA examination in June 2001, 
range of motion of the right knee was from 0 degrees 
extension to 120 degrees flexion.

4. The veteran has not submitted evidence showing that his 
service-connected right knee disabilities are unusual, 
require frequent hospitalization or cause marked 
interference with employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
postoperative residuals of a right patella excision have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b) (2001); 38 C.F.R. § 4.71, Diagnostic Codes 
5257, 5260, 5261 (2001); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).

2. The criteria for an evaluation in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.321(b) (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the December 1998 
rating decision, the January 1999 statement of the case 
(SOC), the September 1999 supplemental statement of the case 
(SSOC), the July 2001 SSOC, and the October 2001 SSOC of the 
evidence necessary to warrant increased evaluations for his 
right knee disabilities.  In May 2001, the veteran was 
notified of the enactment of the VCAA.  The Board concludes 
that the discussions in the rating decision, the SOC, the 
SSOC's, and the VCAA letter, adequately informed the veteran 
of the evidence needed to substantiate his claims and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran identified treatment 
at the VA medical center (VAMC) in New Orleans, Westside 
Orthopaedic Clinic, and Westbank Orthopedic and Sports 
Therapy.  The following medical records have been associated 
with the claims folder:  VAMC New Orleans for the period from 
approximately March 1999 through August 2001; Westside 
Orthopaedic Clinic for the period from October 1998 through 
March 1999; and physical therapy reports from Westbank 
Orthopedic and Sports Therapy for February 1999.  Further, in 
keeping with the duty to assist, the veteran was provided VA 
examinations in August 1998, November 2000 and June 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Factual Background

The veteran underwent a VA examination in August 1998.  He 
provided a history of injuring his knee during service while 
playing basketball.  He fractured the right patella and it 
was subsequently removed.  He reported constant pain about 
the entire right knee and giving way.  

Physical examination revealed an 8-inch median parapatellar 
scar that was slightly tender.  Range of motion was full with 
crepitation on motion.  There was no ligamentous laxity.  
McMurray's, Lachman's, and anterior drawer sign were 
negative.  There was some tenderness about the medial and 
lateral joint line of the knee.  There was no swelling or 
deformity other than the absent patella.  X-ray's revealed an 
absent patella and minimal degenerative joint disease.  
Diagnosis was degenerative joint disease of the right knee 
and status post patellectomy of the right knee.

The veteran was seen at the Westside Orthopaedic Clinic by 
Dr. Katz in October 1998 for complaints of right knee pain.  
He reported knee problems since his patellectomy in 1960 but 
over the past several months he has had more knee pain 
especially with walking, climbing, or going up and down 
stairs.  He indicated he was retired due to his knee pain and 
that he cannot walk any distances or do any type of squatting 
without pain.  He was wearing a double upright brace with a 
canvas front which really did not provide much stability.

Physical examination revealed a large scar medially which was 
healed.  There was no evidence of patella on palpation and 
there was nothing more than the patella tendon over the knee.  
Range of motion was excellent (0 to 120 degrees), with no 
valgus or varus instability.  There was some moderate 
tenderness over the patellar tendon and the quadriceps 
tendon.  No warmth or swelling noted.  Lachman's and anterior 
and posterior draw were negative.  No medial or lateral joint 
line tenderness.  Motor strength was 5/5 and sensation was 
intact to light touch.  X-rays revealed some mild 
degenerative changes about the medial compartment.  
Assessment was "[s]tatus-post patellectomy, 1960 with 
painful knee overlying the quadriceps and patellar tendon."  

Dr. Katz explained to the veteran that the absence of the 
patella puts excessive strain on the patellar tendon which 
causes pain.  The veteran is at a mechanical disadvantage 
because of the patella being gone and will have periodic 
bouts of pain and tenderness.  The veteran's knee was 
injected and he was given a prescription for Lodine 500 and 
Tylenol #3.  A custom-made brace was recommended.

The veteran returned to Dr. Katz for follow-up in November 
1998.  Since wearing his new brace, he has had no feelings of 
knee instability and was feeling much better.  He reported 
some pain anteriorly.  On physical examination, the Donjoy 
brace fit well and provided him with stability in the knee, 
especially with flexion.  Ambulation revealed a normal heel 
to toe gait.  Palpation produced some pain over the patellar 
tendon.  Dr. Katz felt the veteran probably has a chronic 
patellar tendinitis.  Assessment was "[s]tatus-post 
patellectomy with a painful quadriceps and patellar tendon.  
Stability issues seemed to be resolved with the new brace."  
The veteran was instructed to continue his anti-inflammatory 
medication and exercises and to use ice.  He was given an 
injection of Depo-Medrol.

The veteran returned to Dr. Katz in January 1999.  He 
reported that a lot of the pain has gone away and he has no 
instability with the brace.  On examination, active range of 
motion was 0 to 110 degrees.  There was some mild tenderness 
over the tendon overlying the knee but no pressure points.  
He was given an injection of Celestone and instructed to 
begin physical therapy.

Records from Westbank Orthopedic and Sports Therapy indicate 
the veteran received 12 physical therapy sessions during 
February 1999.  Treatment was 3 times per week and consisted 
of range of motion and stretching exercises, progressive 
resistive lower extremity strengthening exercises and ice 
post treatment.  

On discharge from physical therapy, the veteran was reporting 
moderate right knee pain.  Major complaints included 
difficulty descending stairs and pain with prolonged 
ambulation.  Objectively, gait was full weight bearing 
without any gross deviations.  Lower extremity girth 
measurements revealed 2.5 cm atrophy at the right knee joint 
line, 2.5 cm atrophy mid quadriceps and .4 cm atrophy mid 
calf.  Palpation revealed tenderness in the right anterior 
joint line.  

Physical therapy reports indicated the veteran worked very 
hard to improve range of motion, strength, and overall 
function of the right lower extremity; however, he continued 
with moderate pain and strength deficits.  

The veteran returned to Dr. Katz in March 1999.  He reported 
continued pain over the right knee, described as being over 
his quadriceps and some pain anteriorly.  On physical 
examination, there was full active range of motion of the 
knee but there was some overlying calcification in the 
quadriceps muscle which was tender.  
X-rays revealed some calcifications in the quadriceps tendon 
and there was some mild joint space narrowing medially.  The 
veteran received another injection and was instructed to wear 
his knee brace more and to continue taking Naprosyn.  

A hearing was held at the RO in June 1999.  The veteran 
reported that his knee gives out when he walks and that he 
cannot walk a long distance or stand too long due to pain.  
He wears a specially made brace that enables him to walk 
around without using a crutch.  The veteran indicated he was 
in constant pain.  He takes Tylenol, Ibuprofen and an anti-
inflammatory.  His knee stays swollen and every so often he 
has it drained.  His knee is tender to the touch and his 
right leg is very weak.  He has problems coming down stairs.   

In January 2000, the veteran was seen in the VA orthopedic 
clinic with complaints of right knee pain and crepitus.  
Physical examination revealed a 20-degree extension lag.  
There was mild tenderness to palpation over the anterior quad 
and mostly tender to palpation at the medial joint line.  No 
laxity was noted.  The resident physician discussed with the 
veteran a total knee arthroplasty versus injection.  

The veteran returned to the VA orthopedic clinic in February 
2000.  Range of motion of the right knee was from 0 to 100 
degrees.  In March 2000, the veteran was seen in the VA 
orthotic laboratory and fit with a Bio 2000 leather 
ambulator.  In May 2000, the veteran was seen in the 
Alldredge clinic.  The right knee was stable although an 
equivocal McMurray was noted.  Recommendations included 
injecting the scar and right knee joint and continuing 
exercises.  If there was no improvement in 6 weeks, the 
veteran was to have a MRI and if it showed evidence of 
meniscal tears, then arthroscopy would be considered.  It was 
noted the veteran appeared to have scar pain, quad tendonitis 
and significant quad atrophy.  A total knee arthroscopy was 
not necessary.  The veteran attended kinesiotherapy in June 
and July 2000.  

In August 2000, the veteran underwent a MRI of the right 
knee.  Impression was as follows:

1) Severe degeneration of the posterior 
horns of both menisci, with no evidence 
of focal tear; 2) The patella is 
surgically absent; and 3) Small joint 
effusion and multiloculated Baker's cyst.

The veteran was seen in the orthopedic clinic in October 
2000.  Range of motion was from 10 to 110.  It was noted that 
MRI revealed meniscal degeneration but no tears.  A consult 
was made to prosthetics as veteran requested a better fitting 
brace and walking cane. 

In November 2000, the veteran was seen in the VA rehab 
medicine clinic with complaints of right knee pain and 
feeling like it was going to give out while walking.  
Physical examination revealed minimal joint line tenderness 
and some tenderness over the quad tendon.  Range of motion 
was 10 to 110.  Lachman's and anterior and posterior drawer 
were negative.  No varus or valgus instability at 0/30.  No 
abnormal swelling.  The examiner agreed with the veteran's 
use of a cane while walking for balance and preventing from 
falling.

The veteran also underwent a VA examination in November 2000.  
He reported pain all over the knee area.  Physical 
examination revealed a 10 inch scar which was somewhat tender 
in the distal portion.  Range of motion of the knee was from 
0 to 110 degrees with some crepitation on motion.  There was 
no medial or lateral collateral ligamentous laxity.  
McMurray's, Lachman's, and anterior drawer were negative.  
There was no swelling or gross deformity other than the 
absence of the patella.  The veteran wore a knee brace for 
stability.  Diagnosis was "[d]egenerative joint disease of 
the right knee status post patellectomy right knee."  

In December 2000, the veteran presented to the VA orthotic 
laboratory for delivery of a Breg Counterforce knee brace to 
control right knee anterior translation.  

VA outpatient records indicate that in May 2001, the veteran 
was doing alright with his brace and cane but continued to 
have pain.  Right knee X-rays revealed mild degenerative 
joint disease of the right knee.  Possible surgical options 
were discussed.

The veteran underwent another VA examination in June 2001.  
The veteran reported he was advised to have arthroscopic 
surgery and that he may eventually need total knee 
arthroplasty.  The veteran walked with an obvious limp on the 
right.  He was wearing a brace and using a cane.  The veteran 
was able to walk without the brace but complained of 
instability.  

Examination of the right leg revealed a medial parapatellar 
surgical scar approximately 40 cm long that was well-healed 
and non-tender.  Range of motion of the right knee was from 0 
degrees extension to 120 degrees flexion.  There was no 
effusion.  There was atrophy of the right quadriceps but good 
muscle strength and it was possible for the veteran to hold 
the knee extended against the considerable push for flexion.  
Minimal medial laxity of the right knee was noted.  There was 
no particular tenderness on palpation or evidence of 
subluxation.  

Diagnosis was "[d]egenerative arthritis of the right knee 
secondary to trauma."  The examiner remarked that the 
clinical and radiological findings were in considerable 
disagreement with the severity of the veteran's subjective 
complaints.  There was no particular pain on motion.  There 
was, however, a possibility of excessive fatigability, 
incoordination, and weakened movement by prolonged walking or 
attempting climbing or running.  The examiner further 
remarked that:

There is a definite limitation of 
activities that this veteran can perform 
but, as mentioned before, his subjective 
complaints are definitely much bigger 
than the positive clinical findings.

An addendum recommended that the veteran use the brace as 
needed and indicated that the veteran is not a candidate for 
total knee arthroplasty.  He was discharged from the 
orthopedic clinic. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where an appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Status Post Residuals of Right Patella Excision

The veteran was originally granted service connection for 
excision of the right patella in December 1960 and assigned a 
noncompensable evaluation, effective August 3, 1960.  In 
March 1961, the Board granted an increased evaluation to 10 
percent, effective August 3, 1960.  In March 1992, the 
evaluation was increased to 20 percent effective October 12, 
1990.  The 20 percent evaluation was continued in rating 
decisions dated in September 1998 and December 1998.  The 
Board notes that the appeal with regard to this issue 
involves a claim for increase and therefore, the current 
level of disability is of primary concern.  See Francisco, 
supra.

In accordance with the rating schedule, VA ascertained the 
severity of the residuals of the veteran's right patella 
excision, pursuant to Diagnostic Code 5257.  Under this 
provision, other impairment of the knee is rated as follows: 
slight recurrent subluxation or lateral instability (10 
percent); moderate recurrent subluxation or lateral 
instability (20 percent); and severe recurrent subluxation or 
lateral instability (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  

As indicated, a 30 percent evaluation under Diagnostic Code 
5257 requires evidence of severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2001).  On VA examination in August 1998, there was no 
ligamentous laxity and McMurray's, Lachman's, and anterior 
drawer sign were negative.  On examination by Dr. Katz in 
October 1998, Lachman's and anterior and posterior draw were 
negative.  In May 2000, an equivocal McMurray was noted and 
the August 2000 MRI revealed severe degeneration of the 
posterior horns of both menisci, with no evidence of focal 
tear.  On VA examination in November 2000, there was no 
medial or lateral collateral ligamentous laxity and 
McMurray's, Lachman's and anterior draw were negative.  On VA 
examination in June 2001, there was minimal medial laxity of 
the right knee but no evidence of subluxation.  

The above-referenced medical findings do not approximate 
severe recurrent subluxation or lateral instability.  
Accordingly, a 30 percent evaluation under Diagnostic Code 
5257 is not warranted.  In making this determination, the 
Board notes that Diagnostic Code 5257 is not predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  Therefore, 38 C.F.R. §§ 4.40, 4.45 and 4.59 are 
not for consideration. 

Other potentially applicable diagnostic codes include 5256, 
5258, and 5259. Diagnostic Code 5256 involves ankylosis of 
the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2001).  Diagnostic Code 5258 involves cartilage, semilunar, 
dislocated, and Diagnostic Code 5259 involves removal of 
symptomatic cartilage.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5259 (2001).  There is no current evidence of 
ankylosis of the knee or dislocation or removal of cartilage.  
As such, any application of Diagnostic Codes 5256, 5258 or 
5259 would be inappropriate.  

A separate evaluation for limitation of motion is potentially 
available under Diagnostic Code 5260 or 5261.  The 
application of these provisions will be discussed below in 
conjunction with the veteran's claim for an increased 
evaluation for arthritis of the right knee.

The Board notes that the veteran has an approximately 40-cm 
scar as a result of his patellectomy.  A 10 percent 
evaluation is available for superficial scars which are 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  VA examinations in 
August 1998 and November 2000 suggested that the veteran's 
scar was tender and complaints of scar pain were also noted 
in May 2000 at an orthopedic clinic visit.  Notwithstanding, 
on current VA examination in June 2001, the scar was noted to 
be well healed and non-tender.  It was clarified that the 
complaints of pain and objective findings were related to the 
underlying knee disability, not residual scarring.  As such, 
there is no symptomatology related to the veteran's scar and 
a 10 percent evaluation is not warranted.

Arthritis of the Right Knee

The veteran was originally granted a 10 percent evaluation 
for right knee arthritis in December 1998, effective April 
28, 1998.  VA's Office of General Counsel has determined that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (1997).  The General Counsel thereafter 
concluded that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  In addition, a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (1998).
 
Traumatic arthritis substantiated by X-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.)  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
Note (1) to this provision states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.  

The veteran has X-ray findings of degenerative arthritis in 
his right knee and therefore, is to be evaluated based on 
limitation of motion.  Under Diagnostic Code 5260, flexion 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees (10 percent); flexion limited 
to 30 degrees (20 percent); and flexion limited to 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).  Under Diagnostic Code 5261, extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees (10 percent); extension limited to 15 
degrees (20 percent); extension limited to 20 degrees (30 
percent); extension limited to 30 degrees (40 percent); and 
extension limited to 45 degrees (50 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2001).

In order to warrant an evaluation in excess of 10 percent 
based on limitation of motion, the veteran would need to have 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees, or limitation of motion closely 
approximating these levels.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2001).  Evidence of record does 
not reveal these findings.  Accordingly, an evaluation in 
excess of 10 percent is not available under Diagnostic Codes 
5260 or 5261.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).  

The veteran has significant subjective complaints of pain and 
the Board does not doubt his assertions.  Objectively, there 
is evidence of atrophy of the right leg and there is a 
possibility of excessive fatigability, incoordination and 
weakened movement by prolonged walking or attempting climbing 
or running.  Notwithstanding, on the most recent examination, 
good muscle strength was noted and there was no particular 
pain on motion.  The examiner further remarked that the 
subjective complaints were greater than the positive clinical 
findings.  The veteran is already rated higher than the 
objective evidence of his limitation of motion warrants 
(though extension has been limited to a compensable level on 
occasion).  Accordingly, in terms of functional limitations 
attributable to the veteran's right knee arthritis, the Board 
does not find symptoms which would warrant an evaluation in 
excess of 10 percent.  

The Board notes that the veteran's disagreement with the 10 
percent evaluation for arthritis was in connection with the 
original grant of service connection and therefore, staged 
ratings are for consideration.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Upon review of the evidence, at no 
time during the pendency of this appeal has the veteran's 
arthritis been more than 10 percent disabling.  Accordingly, 
a staged rating is not warranted.

As the preponderance of the evidence is against the veteran's 
claims for increase, the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his right knee 
disabilities and there is no objective evidence that the 
veteran's service-connected right knee disabilities markedly 
interfere with employment.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 20 percent for status post 
residuals of right patella excision is denied.

An evaluation in excess of 10 percent for right knee 
arthritis is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

